
	
		II
		112th CONGRESS
		1st Session
		S. 400
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Corker (for himself,
			 Mr. Wyden, Ms.
			 Murkowski, Mr. Burr,
			 Mr. Graham, Mr.
			 Chambliss, and Mr. Lee)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Federal Power Act to ensure that rates and
		  charges for electric energy are assessed in proportion to measurable
		  reliability or economic benefit, and for other purposes. 
	
	
		1.Allocation of rates or
			 charges for electric energySection 205 of the Federal Power Act (16
			 U.S.C. 824d) is amended—
			(1)by striking the
			 section heading and all that follows through (a) All and
			 inserting the following:
				
					205.Rates and
				charges
						(a)In
				general
							(1)RequirementSubject
				to paragraph (2), all
							;
				and
			(2)by adding at the
			 end the following:
				
					(2)AllocationNo
				rate or charge for or in connection with the transmission of electric energy
				contained in any filing made under subsection (c) or any proceeding initiated
				under section 206(a) after June 17, 2010, shall be considered just and
				reasonable unless the rate or charge is based on an allocation of costs for new
				transmission facilities that is reasonably proportionate to measurable economic
				or reliability benefits projected, as determined by the Commission, to accrue
				to the 1 or more persons that pay the rate or
				charge.
					.
			
